[Cite as Douglas v. Lewis, 2019-Ohio-1218.]



                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO



APRIL NICOLE DOUGLAS,                         :   APPEAL NO. C-180201
                                                  TRIAL NO. A-1705258
ALEXIS PHILLIPS,                              :

   and                                        :
                                                      O P I N I O N.
R.W., A MINOR CHILD,                          :

         Plaintiffs-Appellants,               :

   vs.                                        :

WILLIE O. LEWIS,                              :

   and                                        :

LAVETTA A. LEWIS,                             :

         Defendants-Appellees.                :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: April 3, 2019



Brian L. Titgemyer and Owen P. Kelm, for Plaintiffs-Appellants,

Stuart L. Richards for Defendants-Appellees.
                    OHIO FIRST DISTRICT COURT OF APPEALS


WINKLER, Judge.

       {¶1}   Plaintiffs-appellants   April       Douglas,   Alexis   Phillips,   and   R.W.

(collectively “Douglas”), appeal the judgment of the Hamilton County Court of

Common Pleas dismissing their complaint against their former landlords,

defendants-appellees Willie and Lavetta Lewis (collectively “Lewis”). Because we

determine that the trial court erred in dismissing Douglas’s complaint, we reverse.

       {¶2}   Douglas filed a complaint against Lewis seeking money damages for

personal injury and wrongful eviction.        Lewis moved to dismiss the complaint,

arguing that he had filed an action in Hamilton County Municipal Court against

Douglas for forcible entry and detainer and money damages, and that Douglas’s

claims would have been compulsory counterclaims in the municipal-court action

under Civ.R. 13(A). Lewis attached a copy of the complaint he filed in municipal

court. In response to Lewis’s motion to dismiss, Douglas conceded that Lewis had

filed an action in municipal court, and that Lewis had received a writ of restitution of

the premises as a result.     Nevertheless, Douglas argued that an eviction action

determines only the right to possession of the property, and that Civ.R. 13(A) could

not bar her claims in this case.

       {¶3}   The trial court granted Lewis’s motion to dismiss, relying on Civ.R.

13(A) and this court’s decision in Sherman v. Pearson, 110 Ohio App. 3d 70, 673
N.E.2d 643 (1st Dist.1996). Douglas appeals.

       {¶4}   In a single assignment of error, Douglas argues that the trial court

erred in dismissing her complaint. This court conducts a de novo review of a trial

court’s decision granting a motion to dismiss. Barger v. Elite Mgt. Serv., Inc., 1st

Dist. Hamilton No. C-170322, 2018-Ohio-3755, ¶ 5.


                                              2
                    OHIO FIRST DISTRICT COURT OF APPEALS


       {¶5}   Civ.R. 13(A) provides in relevant part, “[a] pleading shall state as a

counterclaim any claim which at the time of serving the pleading the pleader has

against any opposing party, if it arises out of the transaction or occurrence that is the

subject matter of the opposing party’s claim * * *.” The purpose of Civ.R. 13(A) is “to

avoid a multiplicity of actions and to achieve a just resolution by requiring in one

lawsuit the litigation of all claims arising from common matters.” Rettig Ent., Inc. v.

Koehler, 68 Ohio St. 3d 274, 278, 626 N.E.2d 99 (1994). A party’s failure to assert a

compulsory counterclaim will bar that party from litigating the claim in a subsequent

lawsuit under the doctrine of res judicata.      Geauga Truck & Implement Co. v.

Juskiewicz, 9 Ohio St. 3d 12, 14, 457 N.E.2d 827 (1984).

       {¶6}   In Sherman, this court applied Civ.R. 13(A) in affirming summary

judgment in favor of a landlord on a tenant’s complaint for personal injury. The

record in Sherman showed that the landlord had filed a previous action against the

tenant for forcible entry and detainer and money damages for unpaid rent. The

court in the previously-filed action issued a writ of restitution of the property and

entered default judgment on the claim for unpaid rent. The tenant then filed an

action for personal injury against the landlord. The trial court held that the tenant’s

personal-injury claim was related to the landlord’s previous action against the tenant

for forcible entry and detainer and unpaid rent, so that the tenant’s personal-injury

claim would have been a compulsory counterclaim in the previous action. Because

the tenant failed to file the compulsory counterclaim in the previous action, the court

granted summary judgment in favor of the landlord.

       {¶7}   Douglas argues that the trial court erred in relying on Civ.R. 13(A) in

dismissing her complaint because the Rules of Civil of Procedure have limited


                                           3
                    OHIO FIRST DISTRICT COURT OF APPEALS


applicability to forcible entry and detainer actions, and the application of Civ.R.

13(A) in this action conflicts with Ohio’s Landlord-Tenant Act.

       {¶8}    In support of her argument that Civ.R. 13(A) does not apply, Douglas

relies on Haney v. Roberts, 130 Ohio App. 3d 293, 720 N.E.2d 101 (4th Dist.1998).

In Haney, the Fourth Appellate District held that where a landlord files an action for

forcible entry and detainer and does not join any other action, Civ.R. 13(A) does not

apply, and the tenant is not required to file any counterclaims. The court reasoned

that forcible entry and detainer actions decide only the right to immediate possession

of the property, and nothing else, and the application of Civ.R. 13(A) would defeat

the summary nature of those proceedings. Id. at 300, citing Cuyahoga Metro. Hous.

Auth. v. Jackson, 67 Ohio St. 2d 129, 423 N.E.2d 177 (1981); see Civ.R. 1(C)(3)

(“These rules, to the extent that they would by their nature be clearly inapplicable,

shall not apply to procedure * * * in forcible entry and detainer[.]”). The court

specifically noted: “If, however, the landlord joins another action with the forcible

entry and detainer action, Civ.R. 13(A) does apply to that other action and,

consequently, the tenant must assert compulsory counterclaims.” Haney at 300.

       {¶9}    Douglas argues that Sherman conflicts with Haney, and that Sherman

is wrongly decided. We disagree. In Sherman, the landlord had joined a forcible

entry and detainer action with a claim for money damages, and therefore the court

held that Civ.R. 13(A) barred the tenant’s subsequent suit. The scenario in Sherman

is precisely the type of scenario to which the Haney court stated that Civ.R. 13(A)

would apply.

       {¶10} Nevertheless, Sherman is distinguishable from the case at bar. In

Sherman, the court in the previously-filed action had entered judgment on both the


                                          4
                   OHIO FIRST DISTRICT COURT OF APPEALS


landlord’s claim for forcible entry and detainer and the claim for unpaid rent. In this

case, the record does not show that Lewis received a judgment in his earlier action

with regard to his claims for unpaid rent and money damages.

       {¶11} The common-law rule requiring a party to assert a compulsory

counterclaim under Civ.R. 13(A) or be barred from bringing the claim in a

subsequent action is rooted in the doctrine of res judicata. E.g., Osborn Co. v. Ohio

Dept. of Adm. Serv., 80 Ohio App. 3d 205, 210, 608 N.E.2d 1149 (10th Dist.1992).

Res judicata requires a final judgment on the merits. Grava v. Parkman Twp., 73
Ohio St. 3d 379, 382, 653 N.E.2d 226 (1995). In the absence of evidence that a

landlord’s money-damages claim reached a judgment, Civ.R. 13(A) does not bar a

tenant’s subsequent suit for personal injury seeking money damages. See Carter v.

Russo Realtors, 10th Dist. Franklin No. 99AP-585, 2000 WL 249137, *3 (Mar. 7,

2000) (holding that Civ.R. 13(A) did not bar the tenant’s action where the landlord’s

previous claim for money damages had been voluntarily dismissed after the landlord

received a judgment on its eviction claim).

       {¶12} Because the record does not reflect a judgment on Lewis’s claims for

unpaid rent and money damages, the trial court erred in applying Civ.R. 13(A) in

dismissing Douglas’s complaint. We sustain Douglas’s assignment of error.

       {¶13} The judgment of the trial court is reversed, and the cause is remanded

for further proceedings.


                                              Judgment reversed and cause remanded.


BERGERON, P.J., and CROUSE, J., concur.




                                          5
                    OHIO FIRST DISTRICT COURT OF APPEALS


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            6